Title: To Thomas Jefferson from Joshua Belding, 16 March 1808
From: Belding, Joshua
To: Jefferson, Thomas


                  
                     
                        16 Mch 1808
                     
                  
                  Wisdom and Justice requres Mercy and Forgiveness and may these Lines reach Congress with truth and Amity satisfy Justice and the Remedy will be a Cordial of Light with the testimony of your Stuard Honorable Mr. Th Jefferson Esq I have Read your Proceedings at Congress to January 20th 1808 I find there is need of a Door of Truth to be Opened in the Case of Wilkinson John Randolf and Burr Your Stuard in a Philosopher and what he has Drunken in that he must Speak and have Spoken to Sundry of the Covenant People and the greatest Inteligence I have had of their Knowledge is that Silence gives Cosent I have been to the Editer with impression of mind and with Writeings at Sundry Times Silence gave Consent But at last some time in December the Legislator was wearied and Said he shall do his best for Public Peace to be Restored throughout the Word The Louisiana was wholly Revealed Knowledge to your Stuard Attest Some time in January the Poetry of the National Intelligencer Said what I did not know that he would tell me I Contemplated one an other and Carried a Name that E Received with displeasure whether he was to blame or I was to blame Before I had half got through my Story we parted Asunder Neither Wilkinson nor Strong hath done you any rong but Joash and Hazael carries the Song Mr T to me a true Agent hath been thouth his Compliments to me never did Send or any other Men Mr Jefferson is a Man I hold in Esteem if the Treaty of Universal Peace he will Sign the Heavens will Echo and Open the neither Sprite It is Required of your Stuard give Brethren to worn and hold in Esteem that the curses which are Writen may not be your ruin
                  Hampshire Court of Enquiry March 16th In the Case of Gen. Wilkinson Request for Evidence I your Secretary of Ohio Came with the Letter which caused the rout Between the Subscribers by way of Proof Song of Solomon Chap 1 Verse 9 When I Purchase Horses I Ride them once & Try them twice to see if they will Carry a Steady Helm If they have put out thirty Riddles Honorble Clergyme at the Seat of Government and all in Authority I think Wilkinson your Horse if he had not been true to your Servis He like Balaans Ass would have Spoke and told me which I Test he did not So I Set the Gen. Horse Free My true Love is that Rod which Baded in the Hands of thy Servant Aaron which is Christ.
                  Signed by a New Name—
                  
                     Daniel Munroe 
                     
                  
                  
                     After Hampshire Courits of Equiry March 16 Mr Jefferson Esq Sir your Secretary orders that Letter which Caused the rout between the Subscribers to be Immediately Sent to your Servises So I remain to all People your Peace-maker & Friend, Signed—
                  
                  
                     Joshua Belding 
                     
                  
               